          Case 1:20-cv-01759-JPO Document 10 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOSCOT MANAGEMENT LLC,
                   Plaintiff,
                                                                    20-CV-1759 (JPO)
                     -v-
                                                                         ORDER
 NANUSHKA US, INC. et al.,
                         Defendants.


J. PAUL OETKEN, District Judge:

       Defendants were served on May 21, 2020. On July 17, 2020, the Court granted

Defendants an extension to answer or otherwise respond to the complaint to July 28, 2020. As of

August 3, 2020, Defendants have yet to file any response to the complaint.

       If Defendants do not file an answer or otherwise respond to the complaint by August 7,

2020, then Plaintiff is directed to notify the Court whether it intends to move for default

judgment.

       In the absence of an answer from Defendants, if Plaintiff fails by August 21, 2020, to

either (1) file a letter concerning the status of the case, or (2) move for default judgment against

Defendants, the action may be dismissed for failure to prosecute.

       SO ORDERED.

Dated: August 3, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
